The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to Applicant’s submission filed on 20 September 2022.     THIS ACTION IS FINAL.


Status of Claims
Claims 1-20 are pending.
Claims 1-20 are rejected under 35 U.S.C. 101 for being directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
There is no art rejection for claims 1-20.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Judicial Exception
Claims 1-20 of the claimed invention are directed to a judicial exception, an abstract idea, without significantly more. 
For claims 1-19, 
(Independent Claims)  For claim 1 / 15, the claim recites a system / method, which falls into one of the statutory categories.
2A – Prong 1: Claim 1 / 15, in part, recites 
“…. modify the plurality of arrays of weights to generate a further plurality of further arrays of weights, wherein the modification includes changing locations of weights satisfying criteria for reducing an amount of operations involving the weights in a computation of the ANN while keeping values of the weights unchanged and after the modification the following conditions are satisfied: an amount of operations required for computing neurons of the ANN using the further plurality of further arrays of weights is less than an amount of operations required for computing same neurons of the ANN using the plurality of arrays of weights; and outputs of the neurons of the ANN computed using the plurality of arrays of weights are substantially equal to further outputs of the neurons of the ANN computed using the further plurality of further arrays of weights” (mental process), as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting a computing device, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the language about generic computer components, “modify”, “generate”, in the limitation citied above could be performed by human using paper / pen / calculator (e.g., a human model builder could analyze model parameters to simplify models for computation), see Appendix 1 to October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples, Example 43, Step 2A Prong One, p.4, “Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation”.  .  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
2A – Prong 2: This judicial exception is not integrated into a practical application.  In particular, claim 1 / 15 recites the additional element : (a) using generic computer elements (like processing units); (b) “receive a plurality of arrays of weights associated with the ANN …” (insignificant extra solution activity, MPEP 2106(g)).  For (a), these computer components are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component.  For (b), these steps are insignificant extra solution activity, like mere data gathering, MPEP.2106.05(g).  There is no additional elements showing integration of the abstract idea into a practical application and/or providing anything significantly more to the abstract idea.  Claim 1 / 15 is directed to an abstract idea.
2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the use of one or more generic hardware processors data input / output is WURC and/or insignificant extra-solution activity, hence does not add anything significant to the abstract idea. The claim is not patent eligible.
(Dependent claims) 
Claims 2-14 / 16-19 are dependent on claim 1 / 15 and include all the limitations of claim 1 / 15. Therefore, claims 2-14 / 16-19 recite the same abstract ideas. 
With regards to claim 3, the claim recites “receive a plurality of input values for the ANN”, which is insignificant extra solution activity, like mere data gathering, MPEP.2106.05(g).  There is no additional elements showing integration of the abstract idea into a practical application and/or providing anything significantly more to the abstract idea.  The claim is not patent eligible.
With regards to claim 13, the claim recites “wherein the one or more processing units are configured to identify, based on the identifier, an accumulator for accumulating a result of a multiplication between an input value and the weight of the array of the weights in the further plurality of arrays of weights”, which include generic computing elements recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component.  There is no additional elements showing integration of the abstract idea into a practical application and/or providing anything significantly more to the abstract idea.  The claim is not patent eligible.
With regards to claims 3-12,14 / 16-19, the claim recites further limitation on data analysis model processing and calculation, and does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  The claim is not patent eligible.

For claim 20, the claim recites a system, which falls into one of the statutory categories.
2A – Prong 1: Claim 20, in part, recites 
“…. modify the plurality of arrays of weights to generate a further plurality of further arrays of weights, wherein the modification includes modifying the locations of weights satisfying criteria for reducing an amount of operations involving the weights in computation of the ANN while keeping values of the weights unchanged and after the modification the following conditions are satisfied: an amount of operations required for computing neurons of the ANN using the further plurality of further arrays of weights is less than an amount of operations required for computing same neurons of the ANN using the plurality of arrays of weights; and Page 6 of 33Appl. No. 16/848,973Amdt. dated September 20, 2022Attorney Docket No.: 1185.010US1 outputs of the neurons of the ANN computed using the plurality of arrays of weights are substantially equal to further outputs of the neurons of the ANN using the further plurality of further arrays of weights; receive a plurality of input values for the ANN; and perform computations of the neurons of the ANN based on the plurality of input values and the further plurality of further arrays of weights by performing the operations to obtain an output of the ANN, wherein the further plurality of the further arrays of weights include a series of weights such that: the operations involving the series of weights and corresponding input values to the neurons are performed in a single computational cycle of computation of the ANN; and each weight of the series of weights satisfies criteria for reducing the amount of operations involving the weight in the computation of ANN” (mental process), as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting a computing device, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the language about generic computer components, “modify”, “generate”, “perform”, in the limitation citied above could be performed by human using paper / pen / calculator (e.g., a human model builder could analyze model parameters to simplify models for computation), see Appendix 1 to October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples, Example 43, Step 2A Prong One, p.4, “Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation”.  .  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
2A – Prong 2: This judicial exception is not integrated into a practical application.  In particular, claim 20 recites the additional element : (a) using generic computer elements (like processing units); (b) “receive a plurality of arrays of weights associated with the ANN …” (insignificant extra solution activity, MPEP 2106(g)).  For (a), these computer components are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component.  For (b), these steps are insignificant extra solution activity, like mere data gathering, MPEP.2106.05(g).  There is no additional elements showing integration of the abstract idea into a practical application and/or providing anything significantly more to the abstract idea.  Claim 20 is directed to an abstract idea.
2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the use of one or more generic hardware processors data input / output is WURC and/or insignificant extra-solution activity, hence does not add anything significant to the abstract idea. The claim is not patent eligible.





Response to Argument

Applicant’s arguments filed 20 September 2022 has been fully considered but they are not fully persuasive. 
Regarding 103 rejections, Applicant’s amendment / argument overcomes the issues, and the rejections are withdrawn.
Regarding 101 rejections, 
1) Applicant argued that (p.26) “The modification of array of weights, as state in amended independent claim 1, does not involve changing values of the weights … Applicant further respectfully submits that the modifications of arrays of weights as stated in amended independent claim 1 does not require knowledge of input values for neurons and training sets for ANN.  Therefore the processor that performs modifying of the structure of the ANN does not need to spend resources on determining the input values for neurons and training sets for ANN.  This results in accelerating the ANN computations”. 
Examiner replies: The amended claims are still directed to data analysis model processing and simplification.  The steps of simplifying computation for data model is abstract idea.  The computing elements cited are generic computing components which are WURC and does not provide anything significantly more to the abstract idea.  The claims are not patent eligible.
2) Applicant argued that (p.27) “Moreover, conventional methods used in the field of programming of processing units to compute ANNs do not solve the problem of massive data movement required at large scale for the actual ANN involved in real industrial applications.  The Specification identifies a problem for the existing FPGA solutions solved by the amended independent claim 1 in an unconventional manner …”
Examiner replies: The detailed hardware structures (like FPGA implementation) cited by Applicant in the specification is not in the claim.   The computing elements cited in the claims are generic computer elements which is WURC and does not provide anything significantly more to the abstract idea. The claims are not patent elegible.

Examiner's Note

The Examiner respectfully requests of the Applicant in preparing responses, to fully consider the entirety of the reference(s) as potentially teaching all or part of the claimed invention.  It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments (see MPEP 2123).  The Examiner has cited particular locations in the reference(s) as applied to the claim(s) above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), typically other passages and figures will apply as well. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSU-CHANG LEE whose telephone number is 571-272-3567.  The fax number is 571-273-3567.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas, can be reached 571-272-2589.  
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSU-CHANG LEE/
Primary Examiner, Art Unit 2128